Citation Nr: 1037698	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
disability of the left soleus muscle prior to March 24, 2009.

2.  Entitlement to an initial rating higher than 30 percent for 
disability of the left soleus muscle since March 24, 2009.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967 and 
from September 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In April 2005, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

When this case previously was before the Board in January 2006, 
the Board denied the claim for an initial rating higher than 10 
percent for disability of the left soleus muscle and the claim 
for service connection for a low back disability.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in May 2007, the 
Court granted a joint motion of the parties and remanded the 
claims to the Board for action consistent with the joint motion.

In March 2008, the Board remanded the claims for additional 
development.  In a March 2010 rating decision issued during the 
pendency of this appeal, the Appeals Management Center (AMC) 
granted an increased rating of 30 percent for the disability of 
the Veteran's left soleus muscle, effective March 24, 2009.  The 
case since has been returned to the Board for further appellate 
action.

In both the January 2006 decision and the March 2008 remand, the 
Board referred the issue of entitlement to service connection for 
a low back disability as secondary to service-connected 
left ankle disability to the originating agency for 
appropriate action.  Since that issue has not been 
adjudicated by the originating agency and is not 
inextricably intertwined with the current appeal, it 
cannot be afforded appellate consideration.  Therefore, 
the claim for service connection for a low back disability 
as secondary to service-connected left ankle disability is 
again referred to the originating agency for appropriate 
action.

In addition, the Veteran indicated in his April 2004 notice of 
disagreement that he is unable to obtain substantially gainful 
employment as a result of his disabilities.  He reiterated that 
allegation in a March 2005 written statement.  The Board finds 
that these statements raise the issue of entitlement to a 
total disability rating based on individual 
unemployability (TDIU).  The TDIU claim also is referred 
to the originating agency for appropriate action.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC in Washington, D.C.  
VA will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  Prior to March 24, 2009, the disability of the Veteran's left 
soleus muscle was manifested by impairment that most nearly 
approximated severe impairment of Muscle Group XI.
 
2.  Since March 24, 2009, the disability of the Veteran's left 
soleus muscle has been manifested by impairment that most nearly 
approximates severe impairment of Muscle Group XI.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
disability of the left soleus muscle prior to March 24, 2009, 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.56, 
4.73, Diagnostic Code 5311 (2009).

2.  The criteria for a rating higher than 30 percent for 
disability of the left soleus muscle on and after March 24, 2009, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 
4.56, 4.73, Diagnostic Code 5311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letter mailed in July 2004.  He was 
provided with notice regarding the disability-rating element of 
the claims by letter mailed in April 2008.  Although these 
letters were mailed after the initial adjudication of the claims, 
and although the Veteran has not been provided with notice 
regarding the effective-date element of the claims, the Board 
finds that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has determined 
that the maximum schedular rating is warranted effective May 15, 
2003, the effective date of service connection for disability of 
the left soleus muscle.  The evidence and information required to 
establish entitlement to the increased rating and the effective 
date for the increase are essentially the same.  Moreover, the 
Veteran has not alleged that he is entitled to an extra-schedular 
evaluation, and the Board has determined that referral of the 
claim for extra-schedular consideration is not warranted.  

The record reflects that all available service and post-service 
evidence identified by the Veteran has been obtained and that he 
has been afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any outstanding 
pertinent evidence, to include medical records, that could be 
obtained.  The Board is also unaware of any such outstanding 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient.  Above all, 
a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the left soleus muscle is rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311, which pertains to Muscle Group XI.  
The functions of the muscles in this group are propulsion and 
plantar flexion.  Under Diagnostic Code 5311, a 10 percent rating 
is warranted for moderate disability of Muscle Group XI.  A 20 
percent rating is warranted for moderately severe disability of 
Muscle Group XI, and the maximum schedular rating of 30 percent 
is warranted for severe disability.

The criteria for evaluating muscle injury are set forth in 
38 C.F.R. § 4.56.  These criteria include the type of injury, the 
history and complaints, and the objective findings.  For VA 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement or 
prolonged infection.  The history of a moderate muscle disability 
includes service department records of in-service treatment for 
the wound and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after use affecting the 
particular functions controlled by the injured muscles.  
Objective findings include small or linear entrance and, if 
present, exit scars indicating a short track of the missile 
through muscle tissue.  Objective findings also include some loss 
of deep fascia or muscle substance, impairment of muscle tonus 
and loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints of this injury 
include a record of hospitalization for a prolonged period for 
treatment of a wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability; and, if 
present, evidence of an inability to keep up with work 
requirements.  Objective findings of moderately severe muscle 
disability are entrance and, if present, exit scars indicating 
the track of the missile through important muscle groups; 
indications on palpation of moderate loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity missile, 
or large or multiple low velocity missiles, or with a shattering 
bone fracture or an open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular binding and scarring.  History and complaints of 
this injury include a record of hospitalization for a prolonged 
period for treatment of a wound; a record of consistent complaint 
of cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries; and, if 
present, evidence of an inability to keep up with work 
requirements.  Objective findings include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also signs 
of severe muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Except as otherwise provided, the effective date of an evaluation 
and award of . . . compensation . . .based on an original claim . 
. . will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400

Analysis

The Veteran's initial claim for service connection his left 
soleus muscle disability was received by VA on March 15, 2003.  
The Veteran was examined by the VA on November 4, 2003.  By a 
rating decision dated February 3, 2004, the RO granted service 
connection for the disability at issue and assigned a 10 percent 
evaluation, effective from March 15, 2003, the date of receipt of 
claim.   It is uncontested that the Veteran's initial claim was 
received on March 15, 2003,  Hence, under the provisions of 
38 C.F.R. § 3.400 the effective date of the award of a disability 
rating cannot be earlier than the date of receipt of the original 
claim, as none of the possible exceptions specified in the 
regulation are for application.
  
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left soleus muscle disability.  The Board has 
found nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

The Board acknowledges that the history of a muscle disability is 
relevant when evaluating its level of severity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.56 (2009).  Here, the record shows that the 
Veteran's left soleus muscle disability is related to his 
service-connected left ankle disability.  An October 1972 Medical 
Board Report reflects that he sustained a left ankle injury in a 
serious motorcycle accident in 1971 and ultimately underwent 
triple arthrodesis of the ankle.  Physical examination in October 
1972 revealed no more than one-quarter inch of atrophy of the 
left calf.  In November 2003, a VA examiner opined that the mild 
atrophy of the Veteran's left soleus muscle was related to his 
service-connected left ankle disability and explained that his 
limited plantar flexion contributed to disuse of the muscle.  
Service connection for disability of the left soleus muscle was 
granted in the February 2004 rating decision.

The disability of the Veteran's left soleus muscle was rated as 
10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5311, prior to March 24, 2009, and as 30 on and after that date.  
After careful consideration, the Board finds that the maximum 
schedular rating of 30 percent is warranted for the disability 
throughout the initial rating period.

The Veteran has consistently argued that the disability of his 
left soleus muscle warrants a rating higher than 10 percent.  In 
written statements and at the April 2005 hearing, he stated that 
the muscle is atrophied and causes constant pain.  He reported 
that he uses a cane and is able to walk between 10 to 15 feet 
before experiencing muscle pain that requires him to rest.  The 
Veteran's representative argued in July 2010 that the report of 
the March 2009 VA examination corroborates the Veteran's  
statements regarding the severity of his disability during the 
pendency of the claim.

The evidence of record generally is consistent with the Veteran's 
allegations.  On VA examination in November 2003, he complained 
of constant pain in his calf, as well as fatigue and soreness 
with standing and walking.  He also stated that flare-ups cause 
an additional one and one-half hours of limitation of use.  
Physical examination revealed decreased plantar flexion due to 
atrophy, which the examiner described as mild.  It also revealed 
that muscle strength in the left leg was 1/5 and diameter of the 
calf was "32 degrees," while strength in the right leg was 5/5 
and calf diameter was "33 degrees."  A VA examiner opined in a 
July 2004 joints examination report notes that the Veteran's 
painful left ankle had resulted in muscle atrophy and muscular 
weakness.  The examiner also stated that there was marked 
limitation of strength on plantar flexion of the left ankle.  
Finally, a March 2006 VA treatment record reflects the Veteran's 
complaint of "heavy pain" that radiates from his ankle to the 
mid-leg area after walking 20 feet.  

In sum, the pertinent evidence for the period prior to March 24, 
2009, establishes that the Veteran's left soleus muscle 
disability was manifested by muscle atrophy, marked limitation of 
strength, and complaints of pain with a lowered threshold of 
fatigue.  The Board acknowledges that there is no evidence of 
adherent scars, loss of deep fascia, or other symptoms associated 
with severe muscle disability under 38 C.F.R. § 4.56.  However, 
the Board finds the objective evidence of muscle atrophy and 
decreased strength, along with the Veteran's consistent and 
credible complaints of persistent pain and decreased endurance, 
are most consistent with severe muscle disability under 
Diagnostic Code 5311.  Accordingly, a 30 percent rating is 
warranted for the disability prior to March 24, 2009.

The Board notes that these manifestations of the Veteran's left 
soleus muscle disability also are consistent with the findings of 
a March 2009 VA examination.  That examination report reflects 
the Veteran's complaints of decreased strength and mobility, 
pain, weakness, and fatigue.  Physical examination revealed that 
the left calf was nearly two inches smaller in circumference than 
the right calf, and the examiner noted that the Veteran's muscle 
atrophy and abnormal shoe wear pattern were signs of obvious 
compensatory changes in his left lower extremity.  The examiner 
also noted that there was definite weakness of the left soleus 
muscle compared to right side and that this weakness accounted 
for the poor endurance experienced by the Veteran.

With respect to the 30 percent rating assigned for the left 
soleus muscle disability for the period beginning on March 24, 
2009, the Board notes that this rating is the maximum schedular 
rating available under Diagnostic Code 5311.  The Board has 
considered whether there is any other schedular basis for 
granting a rating higher than 30 percent but has found none.

Consideration has been given to assigning a staged rating.  
However, since the Veteran already is receiving the maximum 
schedular rating authorized for his disability, a higher rating 
is not warranted for any portion of the period in question.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration.  In determining whether a case 
should be referred for extra-schedular consideration, the Board 
must compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is adequate, and no 
referral for extra-schedular consideration is required.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Here, there is no indication that the Veteran's left soleus 
muscle disability presents such an exceptional disability picture 
that the available schedular evaluation is inadequate.  The 
diagnostic criteria adequately describe the severity and 
symptomatology of the disability.  In addition, although the 
Veteran works only on a part-time basis, the record shows that he 
has numerous other medical disorders, including ankle and 
shoulder disabilities, that interfere with employment.  The 
Veteran attributed his difficulty obtaining full-time employment 
to those other disabilities in his April 2004 and March 2005 
written statements.

In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's left soleus muscle 
disability would be in excess of that contemplated by the 30 
percent rating assigned herein.  Accordingly, the Board concludes 
that referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an initial rating of 30 percent for disability of 
the left soleus muscle is granted, effective March 15, 2003 and 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to a rating higher than 30 percent for disability of 
the left soleus muscle since March 24, 2009, is denied.


REMAND

The Veteran contends that service connection is warranted for a 
low back disability because it is related to service.  
Specifically, he testified in April 2005 that he fell between 12 
and 14 feet and landed on his back while aboard a naval vessel 
during his second period of service.  He reported that he sought 
treatment after injuring his back and was assigned to light duty 
until he was seriously injured in a motor vehicle accident 
shortly thereafter.  He also testified that the accident 
aggravated his back injury but that he did not seek further 
treatment for it until 1983 or 1984. He also contends that his 
back injury is secondary to his service connection left 
ankle disability, which is referred back for adjudication 
by the originating agency.

Service treatment records from the Veteran's first period of 
service are of record and reflect no complaint or treatment 
related to low back pain.  The only records available from the 
Veteran's second period of service relate to the Medical Board 
and Physical Evaluation Board conducted after he was injured in 
the motor vehicle accident.  A May 1977 rating decision indicates 
that no other records from the Veteran's second period of service 
were available for consideration.

The record establishes that the Veteran currently has a back 
disorder.  A physical residual functional capacity assessment 
prepared for the Social Security Administration in September 1999 
reflects a primary diagnosis of low back pain and degenerative 
joint disease.  A January 2001 VA X-ray study revealed moderate 
degenerative arthritic changes of the lumbar spine and a 
transitional vertebra at L5-S1 that was suspected to represent 
lumbarization of S1.  An August 2002 VA treatment record notes 
the Veteran's complaints of low back pain, and an August 2003 
treatment record notes his report of a 30-year history of back 
pain.

In light of the evidence showing that the Veteran currently has a 
low back disorder, the Veteran's allegations that this disorder 
has existed since service, and the fact that service treatment 
records from the pertinent period of service are unavailable, the 
Board finds that the Veteran should be afforded a VA examination 
to determine the nature and etiology of his low back disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, while this case is in remand status, the Veteran 
should be provided with notice regarding the unavailability of 
the service treatment records from his second period of service 
pursuant to 38 C.F.R. § 3.159(e) (2009).

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be provided with 
the notice required under 38 C.F.R. 
§ 3.159(e) regarding the unavailability of 
complete service treatment records from 
his second period of service.  This notice 
should identify the records VA was unable 
to obtain; explain what efforts were 
undertaken to obtain the records; and 
describe any further action VA will take 
regarding the claim, including, but not 
limited to, notice that VA will decide the 
claim based on the evidence of record 
unless the Veteran submits the records VA 
was unable to obtain.  It also should 
inform the Veteran that he is ultimately 
responsible for providing the evidence.

2.  The Veteran then should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his low back 
disorder.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and a 
longitudinal review of the claims folders, 
the examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that any currently present low 
back disorder is etiologically related to 
the fall the Veteran sustained during his 
second period of service.  The examiner 
should also opine whether there is a 50 
percent or better probability that any 
currently present low back disorder is 
etiologically related to Veteran's service 
connected left ankle and/or left soleus 
muscle disability.  The examiner should 
presume that the Veteran's statements 
regarding the history of his in-service 
injury are credible when rendering the 
requested opinion.

The rationale for each opinion expressed 
must be provided.  If the examiner is 
unable to render an opinion without resort 
to mere speculation, the examiner should 
so state and should provide a supporting 
explanation as to why an opinion cannot be 
provided without resorting to mere 
speculation.  

3.  The RO or AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the claim for service connection 
for a low back disability should be 
readjudicated based on a de novo review of 
the record.  The issue of secondary 
service connection for the back disability 
should also be adjudicated.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


